Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 24, 2009,
is by and among Rentech, Inc., a Colorado corporation (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).


RECITALS
 
A.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, the number of shares of
common stock, par value $.01 per share, of the Company (the “Common Stock”) set
forth opposite such Buyer’s name on the Schedule of Buyers (which aggregate
amount for all Buyers together shall be 11,000,000 shares of Common Stock and
shall collectively be referred to herein as the “Shares”).
 
B.           The Company has filed a Registration Statement under the Securities
Act of 1933, as amended (the “1933 Act”), on Form S-3, as amended (Registration
Number 333-158256), which was declared effective by the Securities and Exchange
Commission (the “SEC”) on May 20, 2009 (the “Registration Statement”).  The
Company shall issue the Shares pursuant to the Registration Statement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
 
1.             PURCHASE AND SALE OF SHARES.
 
(a) Shares. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 5 and 6 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, shall purchase from the Company on the
Closing Date (as defined below), the number of Shares as is set forth opposite
such Buyer’s name on the Schedule of Buyers, at a purchase price of $0.58 per
share.
 
(b) Closing. The closing (the “Closing”) of the purchase of the Shares by the
Buyers shall occur at the offices of Greenberg Traurig, LLP, One International
Place, Boston, Massachusetts 02110. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., Boston time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 5 and 6 below
are satisfied or waived (or such later date as is mutually agreed to by the
Company and each Buyer). As used herein “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.
 
(c) Purchase Price. The aggregate purchase price for the Shares to be purchased
by each Buyer (the “Purchase Price”) shall be the amount set forth opposite such
Buyer’s name on the Schedule of Buyers. Each Buyer shall pay its respective
Purchase Price for the Shares to be purchased by such Buyer at the Closing.
 
 
1

--------------------------------------------------------------------------------


 
(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price to the Company for the Shares to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver to each Buyer the number of Shares as is set forth opposite such
Buyer’s name on the Schedule of Buyers.  The Shares shall not bear any
restrictive or other legends (electronic or otherwise).
 
2.             BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:
 
(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and constitutes the legal, valid
and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment  or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
(d) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.
 
(e) Certain Trading Activities.  Such Buyer has not directly or indirectly, nor
has any Person (as defined below) acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) from June 16, 2009 through the date of this Agreement.
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO (“Regulation SHO”) under the Securities
Exchange Act of
 
 
2

--------------------------------------------------------------------------------


 
1934, as amended (the “1934 Act”), and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).  Notwithstanding the foregoing, in the case of a Buyer
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Buyer’s assets and the portfolio managers have
no direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Buyer’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement.  For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.
 
3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification; Subsidiaries. Each of the Company and each
of its “Subsidiaries” (which for purposes of this Agreement means any Person in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest and which is a “Subsidiary” as defined in Rule 1-02 of
Regulation S-X) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and its Subsidiaries is duly qualified as a foreign entity
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof) or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole, (ii) the legality, validity or
enforceability of the transactions contemplated hereby or in the other
Transaction Documents (as defined below) or (iii) the authority or ability of
the Company to perform its obligations under the Transaction Documents.
 
(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Shares in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Shares) have been duly
authorized by the Company’s board of directors and, other than the filing with
the SEC of a final prospectus supplement relating to the transactions
contemplated hereby (the “Prospectus Supplement”), no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body or regulatory authority. This Agreement and
the other Transaction Documents to which the Company is a party have been (or
upon delivery will have been) duly executed and delivered by the Company and
when delivered in accordance with the terms hereof and thereof, will constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement and each of the other agreements and instruments
entered into and/or delivered by the parties hereto in connection with the
transactions contemplated hereby and thereby.
 
 
3

--------------------------------------------------------------------------------


 
(c) Issuance of Shares. The issuance of the Shares is duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, the Shares
shall be validly issued, fully paid and non-assessable and free from all taxes,
liens, charges and other encumbrances imposed by the Company.  The Company has
available for issuance and sale from its duly authorized capital stock the
maximum number of shares of Common issuable pursuant to this Agreement.  The
Shares are being issued pursuant to the Registration Statement and the issuance
of the Shares has been registered by the Company under the 1933 Act.  The
Registration Statement is effective and available for the issuance of the Shares
thereunder and the Company has not received any notice that the SEC has issued
or intends to issue a stop-order or other order with respect to the Registration
Statement or the Prospectus (as defined below) or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Registration Statement or (ii)
issued any order preventing or suspending the use of the Prospectus, in either
case, either temporarily or permanently, or intends or has threatened in writing
to do so. The “Plan of Distribution” section under the Registration Statement
permits the issuance of the Shares hereunder. Upon issuance in accordance with
the terms of this Agreement, the Shares will be freely tradable on the NYSE Amex
(the “Principal Market”) without restriction imposed by the Company. At the time
the Registration Statement and any amendments thereto became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the 1933 Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the final prospectus included in the Registration Statement (the “Prospectus”)
and any amendments or supplements thereto, at the time the Prospectus or any
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the 1933 Act
and did not and will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
Company meets all of the requirements for the use of Form S-3 under the 1933 Act
for the offering and sale of the Shares, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to Rule 401(g)(1) under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) will not (i) result in a violation of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof, including,
without limitation, any certificates of determination contained therein or
attached thereto (the “Articles of Incorporation”), or the Company’s bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
subject to the making of the Required Filings by the Company, result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Principal Market) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------


 
(e) Consents.  The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person
(including, without limitation, the Financial Industry Regulatory Authority) in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof, other than (i) the filing with the SEC of the
Prospectus Supplement and (ii) the filing with the SEC of the 8-K Filing (as
defined below) (collectively, “Required Filings”). All consents, authorizations,
orders, filings and registrations which the Company is required to obtain on or
before the Closing Date pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date. Required Filings to be made after the
Closing Date shall be made in compliance with the terms of this Agreement and
applicable federal and state securities laws.  The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to its knowledge, an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Shares. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
(g) Certain Fees. Neither the Company nor any of its Subsidiaries has engaged
any placement agent or other agent in connection with the sale of the
Shares.  The Company shall be solely responsible for and hold each Buyer
harmless from the payment of any placement agent’s fees, financial advisory fees
or broker’s commissions owed to any Person pursuant to any other agreements
entered into by the Company relating to or arising out of the transactions
contemplated hereby.
 
 
5

--------------------------------------------------------------------------------


 
(h) No Integrated Offering. None of the Company, the Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to require approval of stockholders of the Company under any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. Neither the Company, nor
any Person acting on its behalf will take any action or steps referred to in the
preceding sentence that would cause the offering of any of the Shares to be
integrated with other offerings.
 
(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and any Buyer’s ownership of the Shares. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.
 
(j) SEC Documents. During the one (1) year prior to the date hereof, the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being referred to herein as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).
 
 
6

--------------------------------------------------------------------------------


 
(k) Absence of Certain Changes. Since the date of the Company’s most recent
financial statements contained in its Form 10-Q, except as disclosed in
subsequent SEC Documents filed prior to the date hereof, there has been no
event, occurrence or development that, individually or in the aggregate, has had
or would reasonably be expected to result in a Material Adverse Effect.  Since
the date of the Company’s most recent financial statements contained in its Form
10-Q, except as disclosed in a subsequent SEC Documents filed prior to the date
hereof, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends other than by Subsidiaries to the Company or (ii) sold any
material assets, individually or in the aggregate, outside of the ordinary
course of business.
 
(l) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of determination of any other outstanding series
of preferred stock of the Company or any of its Subsidiaries or Bylaws or their
organizational charter, certificate of formation or certificate of incorporation
or bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Since January 1, 2007, (i) the Common Stock has been designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. Neither the Company nor any of its Subsidiaries is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), except in all cases for possible defaults
or violations which could not, individually or in the aggregate, have a Material
Adverse Effect. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.
 
 
7

--------------------------------------------------------------------------------


 
(m) Foreign Corrupt Practices.  Neither the Company nor any of the Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(n) Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(o) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer or director or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than for (i) payment of salary or bonuses for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company and restricted stock agreements under any restricted
stock plan of the Company.
 
(p) Equity Capitalization.  As of June 19, 2009, there were:
 
1. 167,414,510 shares of Common Stock issued and outstanding;
 
2. 14,332,002 shares of Common Stock reserved for issuance pursuant to
outstanding convertible notes, the material terms of which are described in the
SEC Documents;
 
3. 5,330,052 shares of Common Stock reserved for issuance pursuant to
outstanding stock options, restricted stock units and other equity compensation
arrangements;
 
4. 16,730,464 shares of Common Stock reserved for issuance pursuant to
outstanding warrants; and
 
5. 10,951,904 shares of Common Stock available for grant pursuant to future
awards under the Company’s stock option plans.
 
The Company has no outstanding preferred stock and no shares of Common Stock are
held in treasury.  None of the Company’s or any material Subsidiary’s capital
stock is subject to preemptive rights or any other similar rights.  There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares.
 
 
8

--------------------------------------------------------------------------------


 
(q) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  Since July 1, 2006, the SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1933 Act or the 1934 Act.
 
(r) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.
 
(s) Employee Relations.  Except with respect to its union employees at its
subsidiary Rentech Energy Midwest Corporation, neither the Company nor any of
its Subsidiaries is a party to any collective bargaining agreement or employs
any member of a union. The Company believes that its and its Subsidiaries’
relations with their respective employees are good. No executive officer (as
defined in Rule 501(f) promulgated under the 1933 Act) or other key employee of
the Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. To the knowledge of the Company, no executive officer or other key
employee of the Company or any of its Subsidiaries is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(t) Title. Except as disclosed in the SEC Documents, (i) the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case, free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries, and (ii) any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such real property and facilities
by the Company and any of its Subsidiaries.
 
 
9

--------------------------------------------------------------------------------


 
(u) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted, unless failure to own or possess such rights
or licenses would not reasonably be likely to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ Intellectual Property Rights
have expired, terminated or been abandoned, or are expected to expire, terminate
or be abandoned, within three years from the date of this Agreement, unless such
expiration, termination or abandonment would not reasonably be likely to result
in a Material Adverse Effect.  The Company has no knowledge of any infringement
by the Company or any of its Subsidiaries of Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of the Subsidiaries regarding their material
Intellectual Property Rights.  The Company is not aware of any facts or
circumstances that reasonably could be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings to the extent such
infringements or claims, actions or proceedings would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(v) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined herein), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(w) Tax Status. Except for matters that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company and each of its Subsidiaries (i) has timely made or filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has timely paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 
 
10

--------------------------------------------------------------------------------


 
(x) Internal Accounting and Disclosure Controls. Except as set forth in the
Company’s Form 10-K for the year ended September 30, 2008 and any of the
Company’s Form 10-Q’s covering periods in fiscal 2009, the Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the 1934 Act) that is effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as set forth in the Company’s
Form 10-K for the year ended September 30, 2008 and any of the Company’s Form
10-Qs covering periods in fiscal 2009, neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the Company’s internal control over financial
reporting.
 
(y) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.
 
(z) Investment Company Status. The Company is not, and upon consummation of the
sale of the Shares will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act
of  1940, as amended.
 
(aa) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Shares, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company or any of
its Subsidiaries.
 
 
11

--------------------------------------------------------------------------------


 
(bb) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Shares to be sold to each Buyer hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
(cc) Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement or information contained in SEC Documents filed prior to the execution
of this Agreement. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  The Company acknowledges and agrees that no Buyer
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.
 
4.             COVENANTS.
 
(a) Commercially Reasonably Best Efforts. Each Buyer, solely as to itself, shall
use commercially reasonable best efforts timely to satisfy each of the
conditions to the Company’s obligation to issue and sell the Shares set forth in
Section 5(a).  The Company shall use commercially reasonable best efforts timely
to satisfy each of the conditions to each Buyer’s obligation to purchase its
Shares set forth in Section 6(a).
 
(b) Securities Compliance.  The Prospectus Supplement, containing all
information required by SEC rules and regulations, shall be filed in accordance
with Rule 424 under the 1933 Act.  The Company shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Shares (and the issuance
of the Shares pursuant to the Registration Statement) to the Buyers or
subsequent holders.  The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Shares for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.  The Company shall make all filings and
reports relating to the offer and sale of the Shares required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.
 
(c) Listing.  The Company shall promptly secure the listing of all of the Shares
upon NYSE Amex. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(c).
 
 
12

--------------------------------------------------------------------------------


 
(d) Fees.  The Company shall pay the reasonable fees and disbursements up to
$25,000 of Greenberg Traurig, LLP, counsel on behalf of certain Buyers, incurred
in connection with the transactions contemplated by the Transaction Documents
(including, without limitation, the negotiation, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount shall be paid by the
Company within two business day of receipt of an invoice (which shall not
contain descriptions of time entries) after the Closing or the termination of
this Agreement so long as such termination did not occur as a result of a
material breach by a Buyer of any of its obligations hereunder (as the case may
be). The Company shall be responsible for the payment of any placement agent’s
fees, financial advisory fees, or broker’s commissions (other than for Persons
engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby incurred by the Company. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Shares to the Buyers.
 
(e) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the “Press Release”)
reasonably acceptable to each Buyer disclosing all the material terms of the
transactions contemplated hereby.  On or before 8:30 a.m., New York time, on the
second (2nd) Business Day following the date of this Agreement, the Company
shall file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated hereby and attaching this Agreement as an exhibit
(including all attachments, the “8-K Filing”). From and after the issuance of
the Press Release, the Company shall have disclosed all material, nonpublic
information delivered to any of the Buyers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents (if any) in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide any Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
issuance of the Press Release without the express prior written consent of such
Buyer. If a Buyer has, or believes it has, received any material, nonpublic
information regarding the Company or any of its Subsidiaries in breach of the
immediately preceding sentence, such Buyer shall provide the Company with
written notice thereof in which case the Company shall, within one (1) Trading
Day of the receipt of such notice, make a public disclosure of all such
material, nonpublic information so provided.  In the event of a breach of any of
the foregoing covenants by the Company, any of its Subsidiaries, or any of its
or their respective officers, directors, employees and agents (as determined in
the reasonable good faith judgment of such Buyer), in addition to any other
remedy provided herein or in the Transaction Documents, such Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of the Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure of such information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Buyer or its
investment adviser in any filing, announcement, release or otherwise, except (a)
as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the SEC and (b)
to the extent such disclosure is required by law or Principal Market
regulations, in which case the Company shall provide the applicable Buyers with
prior notice of such disclosure permitted hereunder.
 
 
13

--------------------------------------------------------------------------------



 
(f) Certain Transactions and Confidentiality.  Each Buyer, severally and not
jointly with the other Buyers, covenants that it will not execute any purchases
or sales, including Short Sales of any of the Company’s securities during the
period commencing with the execution of this Agreement and ending at such time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to a press release as described in Section 4(e).  Each Buyer,
severally and not jointly with the other Buyers, covenants that until such time
as the transactions contemplated by this Agreement are first publicly disclosed
pursuant to a press release as described in Section 4(e), such Buyer will
maintain the confidentiality of the existence and terms of this
transaction.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Buyer makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to a press release as described in Section
4(e), (ii) no Buyer shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release as
described in Section 4(e) and (iii) no Buyer shall have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of a press
release disclosing all the material terms of the transactions contemplated by
this Agreement as described in Section 4(e).  Notwithstanding the foregoing, in
the case of a Buyer that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Buyer’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.
 
(g) Additional Issuance of Securities.  The Company agrees that for the period
commencing on the date hereof and ending ninety (90) days after the Closing Date
(the “Restricted Period”), the Company shall not directly or indirectly issue,
offer, sell, grant any option to purchase, or otherwise dispose of (or announce
any issuance, offer, sale, grant or any option to purchase or other disposition
of) any of its equity or equity equivalent securities, including, without
limitation, any convertible debt, preferred stock, rights, options, warrants or
other instrument that is at any time and under any circumstances convertible by
its terms into or exchangeable for, or otherwise entitles the holder thereof to
receive, capital stock and other securities of the Company (including, without
limitation, any securities of the Company or any Subsidiary which entitle the
holder thereof to acquire Common Stock at any time, including without
limitation, any convertible debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the
 
 
14

--------------------------------------------------------------------------------


 
holder thereof to receive, Common Stock or other securities that entitle the
holder to receive, directly or indirectly, Common Stock) (collectively with such
capital stock or other securities of the Company,
“Equivalents”).  Notwithstanding the foregoing, this Section 4(g) shall not
apply in respect of the issuance of (i) shares of Common Stock sold in one or
more bona fide capital raising transactions at a price per share equal to or
greater than $0.58 (as adjusted for any stock dividend, stock split, stock
combination or other similar transaction), (ii) shares of Common Stock or other
equity-based compensation issued to directors, officers, employees or
consultants of the Company as compensation for services provided to the Company
or any Subsidiary of Company; (iii) shares of Common Stock issued upon the
conversion or exercise of, or in exchange for, any equity or debt securities of
the Company outstanding on the date hereof; (iv) shares of Common Stock, or
warrants or options to purchase Common Stock, issued in connection with bona
fide acquisitions, mergers or similar transactions, in each case, the primary
purpose of which is not to raise capital; (v) shares of Common Stock issued or
issuable to an entity as a component of any commercial relationship with such
entity for the purpose of joint venture, technology licensing or development
activities or other arrangements involving corporate partners, in each case, the
primary purpose of which is not to raise capital; (vi) shares of Common Stock,
or warrants or options to purchase Common Stock, issued to lenders as yield
enhancement in connection with bona fide debt financings or amendments or
modifications thereof; and (vii) debt securities that are not convertible into
shares of Common Stock or Equivalents.
 
5.              CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
(a) The obligation of the Company hereunder to issue and sell the Shares to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
their sole discretion by providing each Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed this Agreement and delivered the same to the
Company.
 
(ii) Such Buyer shall have delivered to the Company the Purchase Price for the
Shares being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
(iii) Each and every representation and warranty of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though originally made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
 
(iv) Buyers in the aggregate shall have delivered at least $6.0 million for the
purchase of Shares.
 
15

--------------------------------------------------------------------------------


 
6.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of each Buyer hereunder to purchase its Shares at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i) The Company shall have duly executed this Agreement and delivered the same
to such Buyer.
 
(ii) The Company shall deliver or cause to be delivered to such Buyer a copy of
the irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver via the Depository Trust Company’s Deposit Withdrawal
Agent Commission System (DWAC) the number of Shares as is set forth opposite
such Buyer’s name on the Schedule of Buyers
 
(iii) Such Buyer shall have received the opinions of Latham & Watkins LLP and
Holland & Hart LLP, the Company’s counsel, dated as of the Closing Date, in
substantially the forms attached hereto as Exhibit A.
 
(iv) Each and every representation and warranty of the Company shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though originally made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and the Company shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied in
all material respects with by the Company at or prior to the Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
or the Chief Financial Officer of the Company, dated as of the Closing Date, to
the foregoing effect and as to such other matters as may be reasonably requested
by such Buyer in the form acceptable to such Buyer.
 
(v) The Common Stock (I) shall be listed on the Principal Market and (II) shall
not have been suspended, as of the Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
maintenance requirements of the Principal Market.
 
(vi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares, including
without limitation, those required by the Principal Market.
 
 
16

--------------------------------------------------------------------------------


 
(vii) The Company shall have obtained approval of the Principal Market to list
the Shares.
 
(viii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(ix) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have a Material Adverse Effect.
 
(x) (A) The Registration Statement shall remain effective at all times up to and
including the Closing Date and the issuance of the Shares to the Buyers may be
made thereunder; (B) neither the Company nor any of the Buyers shall have
received notice that the SEC has issued or intends to issue a stop order with
respect to the Registration Statement or that the SEC otherwise has suspended or
withdrawn the effectiveness of the Registration Statement either, temporarily or
permanently, or intends or has threatened to do so; and (C) no other suspension
of the use or withdrawal of the effectiveness of the Registration Statement or
Prospectus shall exist.
 
(xi) The Company shall have delivered to such Buyer the Prospectus and
Prospectus Supplement (which may be delivered in accordance with Rule 172 under
the 1933 Act).
 
7.             TERMINATION.
 
In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) days from the date hereof, then such Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
such Buyer to any other party; provided, however, (i) the right to terminate
this Agreement under this Section 7 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Shares shall be
applicable only to such Buyer providing such written notice, provided further,
notwithstanding any such termination the Company shall remain obligated to
reimburse such Buyer for the fees and expenses described in Section 4(d) above.
Nothing contained in this Section 7 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents..
 
8.             MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each
 
17

--------------------------------------------------------------------------------


 
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules, provided that the foregoing shall not have any effect on any
agreements that a Buyer has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Buyer in the Company.  The Company confirms that, except as set forth in
this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company.
 
18

--------------------------------------------------------------------------------


 
 
(f) Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and all of the Buyers or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Buyer to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration is also offered to all of the Buyers.
 
(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:
 
Rentech, Inc.
10877 Wilshire Boulevard, 7th Floor
Los Angeles, CA 90024
Telephone:  (310) 571-9800
Facsimile:
Attention:  Chief Executive Officer


 
With copies (for informational purposes only) to:
 
Rentech, Inc.
10877 Wilshire Boulevard, 7th Floor
Los Angeles, CA 90024
Telephone: (310) 571-9800
Facsimile:
Attention:  Colin M. Morris, Esq.
 
and


Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Telephone:  (650) 328-4600
Facsimile:
Attention:  Anthony J. Richmond, Esq.


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
 
19

--------------------------------------------------------------------------------


 
with a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Telephone:  (617) 310-6205
Facsimile:  (617) 279-8402
Attention:  Bradley A. Jacobson, Esq.


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party ten (10) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent each Buyer, including, without limitation, by
way of a merger, consolidation or similar transaction.
 
(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees expressly referred to in Section 8(l).
 
(j) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Indemnification.
 
(i)           In consideration of each Buyer’s execution and delivery of this
Agreement and acquiring the Shares hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, from and after the
Closing the Company shall defend, protect, indemnify and hold harmless each
Buyer and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by
 
 
20

--------------------------------------------------------------------------------


 
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses reasonably incurred in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), reasonably
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any material misrepresentation or breach of any representation or warranty made
by the Company in any of the Transaction Documents, (b) any material breach of
any covenant, agreement or obligation of the Company contained in any of the
Transaction Documents or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any disclosure properly made by such Buyer
pursuant to Section 4(e), or (iii) the status of such Buyer as an investor in
the Company pursuant to the transactions contemplated hereby, except, with
respect to clause (c), to the extent such Indemnified Liability arises solely
from an Indemnitee’s gross negligence, willful misconduct or fraud. The Company
shall reimburse the Indemnitees, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such
Indemnified Liabilities.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii)           Promptly after receipt by an Indemnitee under this Section 8(l)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8(l), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for all Indemnitees. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to
 
 
21

--------------------------------------------------------------------------------


 
the Company all information reasonably available to the Indemnitee which relates
to such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee; it being understood that such
Indemnitee’s prior written consent is not required for the Company to consent to
entry of any judgment or enter into any settlement or other compromise which (i)
includes as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnitee of a release from all liability in respect to such
Indemnified Liability or litigation and (ii) does not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(l), except to the extent, and only to the extent, that the Company is
adversely prejudiced in its ability to defend such action.
 
(iii)           The indemnification required by this Section 8(l) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred in accordance with this Agreement along with reasonable
supporting documentation.
 
(iv)           The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.
 
(m) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. For clarification
purposes, the Recitals are part of this Agreement and are hereby incorporated by
reference.
 
(n) Remedies.  Each Buyer shall have all rights and remedies set forth herein
and all rights and remedies which such holders have been granted at any time
under any other agreement or contract and all of the rights which such holders
have under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
22

--------------------------------------------------------------------------------


 
 
(o) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights
 
(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(q) Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer hereunder are several and not joint with the obligations of any other
Buyer, and no Buyer shall be responsible in any way for the performance of the
obligations of any other Buyer under this Agreement.  Nothing contained herein,
and no action taken by any Buyer pursuant hereto, shall be deemed to constitute
the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by this Agreement or any matters, and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by this Agreement. The decision of each Buyer to
purchase Shares pursuant to this Agreement has been made by such Buyer
independently of any other Buyer. Each Buyer acknowledges that no other Buyer
has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Shares or
enforcing its rights under this Agreement. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Buyer to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement and in each other Transaction Document is between the Company and
a Buyer, solely, and not between the Company and the Buyers collectively and not
between and among the Buyers.
 
[signature pages follow]
 
 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
 

  COMPANY:           RENTECH, INC.          
 
By:
/s/ D. Hunt Ramsbottom       Name: D. Hunt Ramsbottom        Title: President
and CEO           


24

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 



  BUYER:           WMP (Australia) Global Smaller Companies Equity Portfolio    
   
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



 

 
25

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Telstra Superannuation Scheme        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           JBWere Global Small Companies Pooled Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           TELUS Foreign Equity Active Beta Pool        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           TELUS Foreign Equity Active Alpha Pool        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 



  BUYER:           Talvest Global Small Cap Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          




 
30

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Province of British Columbia        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



31

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Wellington Management Portfolios (Dublin) - Global Smaller
Companies Equity Portfolio        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



32

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           The SEI U.S. Small Companies Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           UBS Multi Manager Access - Global Smaller Companies        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Fonds voor Gemene Rekening Beroepsvervoer        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.





  BUYER:           Seligman Global Smaller Companies Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.





  BUYER:           Small/Mid Cap Diversified Alpha Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



37

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.





  BUYER:           SEI Institutional Managed Trust - Small Cap Growth Fund      
 
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.


 



  BUYER:           SEI Institutional Investments Trust - Small Cap Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



39

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.





  BUYER:           Radian Group Inc.        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





40

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.


 



  BUYER:          
Retirement Plan for Employees of Union Carbide Corporation and its Participating
Subsidiary Companies
       
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.


 



  BUYER:          
The Central States, Southeast and Southwest Areas Pension Fund
       
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



42

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.





  BUYER:           SEI Institutional Investments Trust - Small/Mid Cap Fund    
   
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          




 
 
43

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           New York State Nurses Association Pension Plan        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





44

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Dow Employees' Pension Plan        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Vantagepoint Discovery Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          



46

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:          
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust, Emerging Companies Portfolio
       
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Oregon Public Employees Retirement Fund        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:           Lockheed Martin Corporation Master Retirement Trust        
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 





  BUYER:          
Wellington Trust Company, National Association Multiple Collective Investment
Funds Trust, Emergin Companies Portfolio
       
 
By:
Wellington Management Company, LLP,
as Investment Advisor
            /s/ Robert J. Toner     By:  Robert J. Toner     Its: Vice President
and Counsel          





50

--------------------------------------------------------------------------------




SCHEDULE OF BUYERS
 

     
 SHARES
 
WMP (Australia) Global Smaller Companies Equity Portfolio
    11,000  
Telstra Superannuation Scheme
    96,000  
JBWere Global Small Companies Pooled Fund
    108,500  
TELUS Foreign Equity Active Beta Pool
    6,000  
TELUS Foreign Equity Active Alpha Pool
    13,000  
Talvest Global Small Cap Fund
    40,000  
Province of British Columbia
    678,500   Wellington Management Portfolios (Dublin) - Global  Smaller
Companies Equity Portfolio      72,000  
The SEI U.S. Small Companies Fund
    132,000  
UBS Multi Manager Access - Global Smaller Companies
    12,500  
Fonds voor Gemene Rekening Beroepsvervoer
    180,000  
Seligman Global Smaller Companies Fund
    6,000  
Small/Mid Cap Diversified Alpha Fund
    21,000  
SEI Institutional Managed Trust - Small Cap Growth Fund
    120,500   SEI Institutional Investments Trust - Small Cap Fund      202,500
 
Radian Group Inc.
    258,000  
Retirement Plan for Employees of Union Carbide Corporation and its Participating
Subsidiary Companies
    281,500  
The Central States, Southeast and Southwest Areas Pension Fund  
    354,500   SEI Institutional Investments Trust - Small/Mid Cap Fund      
374,000  
New York State Nurses Association Pension Plan
    382,000  
Dow Employees' Pension Plan 
    699,000  
Vantagepoint Discovery Fund
    800,000  
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust, Emerging Companies Portfolio 
    826,500  
Oregon Public Employees Retirement Fund
    1,150,000  
Lockheed Martin Corporation Master Retirement Trust    
    1,975,000   Wellington Trust Company, National Association Multiple
Collective Investment Funds Trust, Emerging Companies Portfolio      2,200,000  
TOTAL 
    11,000,000  

 
 
 
51

--------------------------------------------------------------------------------




Exhibit A


Form of Holland & Hart LLP Legal Opinion


1.  
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Colorado (the “State”) and has the
requisite corporate power and authority to conduct its business as described in
the Prospectus.

 
2.  
The Company has the requisite corporate power and authority to execute, deliver
and perform its obligations under the Securities Purchase Agreement and to issue
the Shares in accordance with the terms thereof. The execution and delivery of
the Securities Purchase Agreement by the Company, and the consummation by the
Company of the transactions contemplated thereby (including, without limitation,
the issuance of the Shares) have been duly authorized by all necessary corporate
action of the Company and no further consent or authorization of the Company,
its board of directors, stockholders or any State governmental body or
regulatory agency is required.  (Qualifications will include that Colorado
counsel does not express an opinion with respect to any consent or authorization
of any State governmental body or regulatory agency that may be required under
the Colorado Securities Act, as amended, or with respect to any consent or
authorization of any State governmental body or regulatory agency that may be
required as a result of the Company’s properties or the nature of the business
conducted by the Company.)

 
3.  
The execution, delivery and performance of the Securities Purchase Agreement by
the Company and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Shares) do not and
will not result in a violation of (i) the Articles of Incorporation or the
Bylaws or (ii) the Colorado Business Corporation Act.

 
4.  
When issued pursuant to the terms of the Securities Purchase Agreement, the
Shares will be duly authorized and validly issued, fully paid and nonassessable,
and free of any all liens and charges imposed by the Articles of Incorporation,
the Bylaws or the Colorado Business Corporation Act and preemptive or similar
rights contained in the Articles of Incorporation, the Bylaws or the Colorado
Business Corporation Act.

 
5.  
No approval, consent, order or authorization of, filing with, notice to or
registration with, any governmental authority on the part of the Company is
required under the Colorado Business Corporation Act (i) for the Company to
enter into and perform its obligations under the Securities Purchase Agreement,
(ii) for the issuance and sale by the Company of the Shares as contemplated by
the Securities Purchase Agreement or (iii) for the exercise by Buyers of any
rights and remedies under the Securities Purchase Agreement.

 
52

--------------------------------------------------------------------------------




 
Form of Latham & Watkins, LLP Legal Opinion


1.  
The Securities Purchase Agreement has been duly executed and delivered by the
Company, and is the legally valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 
2.  
The execution and delivery of the Securities Purchase Agreement and the issuance
and sale of the Shares by the Company to you pursuant to the Securities Purchase
Agreement do not on the date hereof:

 
(i)            result in the breach of or a default under any of the Specified
Agreements; or
 
(ii)            violate any federal statute, rule or regulation applicable to
the Company.
 
3.  
The Registration Statement has become effective under the Act.  With your
consent, based solely on a telephonic confirmation by a member of the Staff of
the Commission on June __, 2009, we confirm that, to the best of our knowledge,
no stop order suspending the effectiveness of the Registration Statement has
been issued under the Act and no proceedings therefor have been initiated by the
Commission.  The Prospectus and Prospectus Supplement have been filed in
accordance with Rule 424(b) under the Act.

 
4.  
The Company is not, and immediately after giving effect to the sale of the
Shares in accordance with the Securities Purchase Agreement and the application
of the proceeds as described in the Prospectus Supplement under the caption “Use
of Proceeds,” will not be required to be, registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

 
 
 
 
53